The plaintiff has no rights against the defendants, or either of them, arising out of a partially executed oral contract to purchase the land, as claimed by him, because the case discloses no such contract. Neither does it show an express or implied promise to pay for the improvements which the plaintiff made. He made the improvements for which he seeks to recover while in the occupation of the premises as a tenant. His labor in *Page 152 
clearing and otherwise improving the land was performed for his benefit and to enhance his enjoyment of the leased premises. No reason appears why the defendants, or either of them, should pay for this labor.
Exception overruled.
PIKE, J., did not sit: the others concurred.